DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 7 May 2021.
Claims 1-21 are pending. Claims 1 and 20-21 are independent claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 May 2021 and 17 August 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings filed 7 May 2021 are accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,938,758 (hereafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as those within the corresponding claims of the patent.
With respect to claim 1, claim 1 of the patent discloses a system comprising:
a processor (column 22, line 30)
memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising (column 22, lines 33-35):
receiving a media content item (column 22, line 36)
generating a plurality of media overlays that each comprise an avatar of a user, wherein the avatar of the user is a visual representation of the user, wherein an appearance of the avatar of the user is generated to reflect themes of the plurality of media overlays, wherein the appearance of the avatar of the user is different in each of the media overlays (column 22, lines 37-43)
receiving a selection of a first selectable item that corresponds to a first media overlay included in the plurality of media overlays (column 22, lines 48-52)
in response to receiving the selection, generating a modified media content item by incorporating the first media overlay including the avatar of the user with the media content item (column 22, lines 53-59)
causing the modified media content item to be displayed on a display screen (column 22, lines 60-61)

With respect to claim 3, claim 3 of the patent discloses wherein the system further comprises an image capturing device, and wherein the media content item is received from the image capturing device (column 22, lines 64-67).
With respect to claim 4, claim 4 of the patent discloses wherein the media content item is received from a computing device over a network (column 23, lines 1-2).
With respect to claim 5, claim 5 of the patent discloses wherein generating the plurality of media overlays is further based on at least one of: location information, an event, a time of day, or a data, and wherein the appearance of the avatar of the user in each of the media overlays is modified based on at least one of the location information, the event, the time of day, or the date (column 23, lines 3-8).
With respect to claim 6, claim 6 of the patent discloses wherein generating the plurality of media overlays based on the time of day includes identifying time information or time zone information from a clock operating on the system (column 23, lines 9-12).
With respect to claim 7, claim 7 f the patent discloses wherein generating the plurality of media overlays based on the location information includes identifying a location from a location sensor coupled to the processor (column 23, lines 13-16).
With respect to claim 8, claim 8 of the patent discloses wherein generating the plurality of media overlays includes modifying a setting of the media overlay or modifying the avatar of the user (column 23, lines 17-19).

With respect to claim 10, claim 10 of the patent discloses wherein the operations further comprise retrieving sensor information from a sensor component coupled with the processor, and wherein generating the plurality of media overlays is further based on the sensor information (column 23, lines 24-28).
With respect to claim 11, claim 11 of the patent discloses wherein the sensor component includes at least one of a temperature sensor, a velocity sensor, an acceleration sensor, and an altitude sensor (column 23, lines 29-31).
With respect to claim 12, claim 12 of the patent discloses wherein the operations further comprise:
receiving a selection of a second selectable item that corresponds to a second media overlay included in the plurality of media overlays (column 29, lines 32-35)
wherein generating the modified media content item includes overlaying the first media overlay and the second media overlay on the media content item (column 29, lines 36-38).
With respect to claim 13, claim 13 of the patent discloses wherein the operations further comprise in response to the selection of the first selectable item corresponding to the first media overlay, removing a second media overlay from the plurality of media overlays displayed to the user via the display screen of the user interface (column 29, lines 39-45).

With respect to claim 15, claim 15 of the patent discloses wherein the operations further comprise:
retrieving the history of media content items with applied media overlays from the database (column 23, lines 51-54)
causing the history of media content items to be displayed on the display screen of the user interface (column 23, lines 55-56)
With respect to claim 16, claim 16 of the patent discloses wherein the first media content item displayed in the history of media content items has a media content overlay with a previous version of the user’s avatar, and wherein displaying the history of media content items includes displaying the first media content item with a current version of the user’s avatar (column 23, lines 57-62).
With respect to claim 17, claim 17 of the patent discloses wherein the operations further comprise generating text for each of the plurality of media overlays, wherein each of the media overlays includes the generated text (column 23, lines 63-67).
With respect to claim 18, claim 18 of the patent discloses wherein generating the text for each of the media overlays includes:
identifying a location based on information from a location sensor coupled to the processor
identifying a language associated with the location and

With respect to claim 19, claim 19 of the patent discloses wherein generating the media overlays includes:
transmitting, to a server over a network, a request for the plurality of media overlays, the request including avatar characteristics associated with the user (column 24, lines 8-12)
receiving, from the server over the network, the plurality of media overlays each comprising the avatar of the user (column 24, lines 13-15)
With respect to claim 20, claim 20 of the patent discloses a computer-implemented method comprising:
receiving, by a processor, a media content item (column 24, lines 16-17)
generating, by the processor, a plurality of media overlays that each comprises an avatar of the user, wherein the avatar of the user is a visual representation of the user, wherein an appearance of the avatar of the user is generated to reflect themes of the plurality of media overlays, wherein the appearance of the avatar of the user is different in each of the media overlays (column 24, lines 18-24)
receiving a selection, by the processor, of a first selectable item that corresponds to a first media overlay included in the plurality of media overlays (column 24, lines 29-33)
in response to receiving the selection, generating, by the processor, a modified media content item by incorporating the first media overlay including the avatar of the user with the media content item (column 24, lines 34-40)

With respect to claim 21, claim 21 of the patent discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising:
receiving a media content item (column 24, lines 44-47)
generating a plurality of media overlays that each comprise an avatar of a user, wherein the avatar of the user is a visual representation of the user, wherein an appearance of the avatar of the user is generated to reflect themes of the plurality of media overlays, wherein the appearance of the avatar of the user is different in each of the media overlays (column 24, lines 48-54)
receiving a selection of a first selectable item that corresponds to a first media overlay included in the plurality of media overlays (column 24, lines 59-63)
in response to receiving the selection, generating a modified media content item by incorporating the first media overlay including the avatar of the user with the media content item (column 24, line 64- column 25, line 3)
causing the modified media content item to be displayed on a display screen of a user interface (column 24, lines 4-5)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 12-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara et al. (US 2018/0047200, filed 11 August 2016, hereafter O’Hara) and further in view of Green et al. (US 9635195, filed 24 December 2008, hereafter Green).
As per independent claim 1, O’Hara discloses a system comprising:
a processor (paragraph 0117)
memory storing instructions (paragraph 0117), that when executed by the processor, cause the processor to perform operations comprising:

	generating a plurality of media overlays that each comprises an avatar of the user, wherein the appearance of the avatar of the user is different in each of the media overlays (paragraphs 0081 and 0096-0097: Here, overlay characteristics are used to customize a user’s avatar. This includes overlays for items such as hairstyle, eyeglasses, skin color, and body. Based upon a user’s inputs, various distinct characteristic overlays may be applied)
receiving a selection of a first selectable item that corresponds to a first media overlay included in the plurality of media overlays (Figures 4-13; paragraphs 0074-0090)
in response to receiving the selection, generating a modified media content item by incorporating the first media overlay including the avatar of the user with the media content item (Figures 4-13; paragraphs 0074-0090)
causing the modified media content item to be displayed on the display screen (Figures 4-13; paragraphs 0074-0090)
O’Hara fails to specifically disclose wherein an appearance of the avatar of the user is generated to reflect different themes. However, Green which is analogous to the claimed invention because it is directed toward customizing avatars, discloses wherein an appearance of the avatar of the user is generated to reflect different themes (column 7, line 26-47). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Green with O’Hara, with a reasonable expectation of success, as it would have allowed a user to customize an 
As per dependent claim 2, O’Hara discloses wherein the media content it is an image or a video (paragraph 0010).
As per dependent claim 3, O’Hara discloses an image capturing device and wherein the media content item is received from the image capturing device (Figure 1; paragraph 0058).
As per dependent claim 8, O’Hara discloses wherein generating the plurality of media overlays includes modifying a setting of the media overlay or modifying the avatar of the user (Figures 15-18; paragraph 0094: Here, the background is an avatar setting. The user may edit the various background frames).
As per dependent claim 12, O’Hara discloses:
receiving a selection of a second media overlay from the plurality of media overlays from the input device (Figures 4-13; paragraphs 0074-0090)
wherein generating the modified media content item includes overlaying the first media overlay and the second media overlay on the media content items (Figures 4-13; paragraphs 0074-0090)
As per dependent claim 13, O’Hara discloses in response to the selection of the first media overlay, removing a second media overlay from the plurality of media overlays displayed to the user via the display screen of the user interface (Figures 4-13; paragraphs 0074-0090).

As per dependent claim 15, O’Hara discloses:
retrieving the history of media content items with applied media overlays from the database (Figure 21; paragraph 0114)
causing the history of media content items to be displayed on the display screen of the user interface (Figure 21; paragraph 0114)
As per dependent claim 16, O’Hara discloses the limitations substantially similar to those in claim 15, and the same rejection is incorporated herein. O’Hara discloses allowing a user to modify his/her avatar and displaying the modified avatar and displaying an updated avatar in conjunction with contents from a user’s history of media content (Figures 4-13). 
Finally, the examiner takes official notice that the concept of displaying a history was notoriously well-known in the art at the time of the applicant’s invention. Interfaces, such as a web browser, allow a user to view his/her history of content (pages) displayed (browsed). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Blackstock-Amento-Cormie, with a reasonable expectation of success, as it would have allowed a user to view his/her history of content items previously displayed. Additionally, this would allow for a user navigating to items within his/her browsing history, to view such content with the current avatar version associated with the user.
.

Claims 4-5, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara and Green and further in view of Amento et al. (US 2009/0328122, published 31 December 2009, hereafter Amento).
As per dependent claim 4, O’Hara and Green disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. O’Hara fails to specifically disclose transmitting content from a computing device over a network. However, Amento discloses transmitting content from a computing device over a network (Figure 1; paragraph 0011). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Amento with O’Hara, with a reasonable expectation of success, as it would have allowed a user to receive a media item from a remote computing device. This would have allowed the user the benefit of accessing his/her photos stored in the cloud or in another network device, thereby providing greater choice of images.
As per dependent claim 5, O’Hara and Green disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. O’Hara fails to specifically disclose wherein generating the plurality of media overlays is further based on at least one of: location information, an event, a time of day, or a date, and wherein the appearance of the avatar of the user in each of the media overlays is modified based on at least one of the location information, the event, the time of day, or the date. 

As per dependent claim 9, O’Hara and Green disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. O’Hara fails to specifically disclose wherein generating the plurality of media overlays includes providing access to the media overlays by the user for a predetermined time period. However, Amento discloses providing access to the media overlay by the user for a predetermined time period (Figure 10; paragraph 0055: Here, a viewed content is temporal). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Amento’s concurrent display of avatars 
As per dependent claim 17, O’Hara and Green disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. O’Hara fails to specifically disclose generating text for each of the plurality of media overlays, wherein each of the media overlays includes the generated text. Amento discloses generating text for each of the plurality of media overlays, wherein each of the media overlays includes the generated text (Figure 13; paragraph 0060: Here, a user may comment to others within the media). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Amento’s concurrent display of avatars and media content with O’Hara’s customization of avatars, with a reasonable expectation of success, as it would have allowed a user to incorporate his/her customized avatar into an interface in which additional user’s avatars exist. This would have allowed for a customized visual representation of the user to be displayed alongside customized avatars of other users. This would have provided a user with the advantage of easily identifying other users currently viewing the received media content. 
As per dependent claim 19, O’Hara and Green disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. O’Hara discloses a request for the plurality of media overlays, the request including the avatar characteristics and receiving the plurality of media overlays comprising the avatar of the user (Figures 4-13; paragraphs 0074-009). O’Hara fails to specifically disclose requesting and receiving content over a network.
Amento discloses requesting and receiving content over a network (Figures 10-11; paragraph 0055-0056). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Amento’s concurrent display of avatars and media content with O’Hara’s customization of avatars, with a reasonable expectation of success, as it would have allowed a user to incorporate his/her customized avatar into an interface in which additional user’s avatars exist. This would have allowed for a customized visual representation of the user to be displayed alongside customized avatars of other users. This would have provided a user with the advantage of easily identifying other users currently viewing the received media content. Additionally, a user would be able to interact with these additional avatars by expressions (Amento: paragraph 0058) or textual messages (Amento: Figure 18).

Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara, Green, and Amento and further in view of Cormie et al. (US 9641870, filed 6 August 2015, hereafter Cormie).

As per dependent claim 7, O’Hara, Green, and Amento disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. O'Hara fails to disclose generating the media overlay based on the location information including identifying a location for the system from a location sensor coupled to the system. However, Cormie discloses generating the media overlay based on the location information including identifying a location for the system from a location sensor coupled to the system (Figure 8; column 16, lines 24-36; column 17, lines 6-12). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective 
As per dependent claim 18, O’Hara, Green, and Amento disclose the limitations similar to those in claim 17, and the same rejection is incorporated herein. O’Hara fails to specifically disclose:
identifying a location for the system based on information from a location sensor coupled to the system
identifying a language associated with the location for the system
generating the text in the media overlay in the identified language
However, Cormie discloses:
identifying a location for the system based on information from a location sensor coupled to the system (column 17, lines 6-12)
identifying a language associated with the location for the system (column 16, lines 9-23)
generating the text in the media overlay in the identified language (Figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cormie with O’Hara-Amento, with a reasonable expectation of success, as it would have allowed a user to receive overlay .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara and Green and further in view of Khosravy et al. (US 2009/0319178, published 24 December 2009, hereafter Khosravy).
As per dependent claim 10, O’Hara and Green disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. O’Hara discloses generating an overlay based on information (Figures 4-13). O’Hara fails to disclose retrieving sensor information from a sensor component and tailoring overlay information based upon sensor information. However, Khosravy discloses retrieving sensor information from a sensor component and tailoring overlay information based upon sensor information (Figure 1; paragraph 0048). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the sensor and tailoring of information of Khosravy with O’Hara, with a reasonable expectation of success, since it would have allowed a user to receive overlays tailored to his/her environment (Khosravy: paragraph 0048). 
As per dependent claim 11, O’Hara, Green, and Khosravy disclose the limitations similar to those in claim 10, and the same rejection is incorporated herein. Khosravy discloses wherein the sensor component includes one or more of: a temperature sensor, a velocity sensor, an acceleration sensor, and an altitude sensor (paragraph 0048). It would have been obvious to one of ordinary skill in the art at the time of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/KYLE R STORK/Primary Examiner, Art Unit 2144